Title: William Temple Franklin to Jonathan Williams, Jr., 20 February 1781
From: Franklin, William Temple
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy 20 Feby: 1781.
I was at Versailles Yesterday relative to the affair of your poor Black. Not being able to see the Minister, I went to M. le Hoe [Lenoir], & opened the Pacquet containing your letter, one from my Grandfather and the Certificates, & gave them him to read; which after he had done he informed me that it was absolutely impossible for any Black whatever to stay in this Country, that had arrived in it after the Edict of the King on that Subject.— I then solicited that he might be delivered up to you, on your giving Security that you would send him shortly out of the Country, this he promised me should be complyed with and that the orders should be expedited that very Evening. He was to return me the Certificates; which as soon as I receive, shall be forwarded to your House at Nantes.

Your Copying Machine, in two Cases and a Ream of thin Paper, forming a Packet are sent to Orleans as you directed; where you will give your Orders for their being sent you to Nantes. You had better be yourself at the unpacking of them; & you should first open the lage Flatt Box, where you will find a little Book which you should read before you continue to unpack.— As to the wetting Book & drying Book which you will find often mentioned, they have not sent us any over: I imagine they are a seperate Expence and are only sent when order’d.— We have done however very well without them, by means of a Quire of Spungy Paper, called I believe, Papier Joseph, which we open, & lay in it the thin Paper which is to receive the Impression, then daub it over with the wet Brush, shut the Quire & press it with your hands which soaks up all the superfluous Moisture & leaves the thin paper fit for Use. This we call our Wetting Book: & we have a simular Quire which we call our drying Book, wherein we lay the Papers after they have received the Impression, & put the weight upon it. If when you take them out of the drying Book, you do not find them smooth, you can soon make them so by putting them singly in a sheet of the same Spungy Paper, & passing them through your Press.
Mr: Le Veillard will deliver to you among other Pacquets, one containing Ink Powder proper for Copying: But I find the common Ink does as well, The Proprieters say that it will not keep its Colour as well as theirs./.
W T Franklin
